            Case 2:18-cv-01714-JAM-DB Document 54 Filed 07/02/20 Page 1 of 3



 1   JOSEPH M. LOVRETOVICH (SBN 73403)
 2
     jml@jmllaw.com
     CATHRYN G. FUND (SBN 293766)
 3   Cathryn@jmllaw.com
     JML LAW, APLC
 4
     5855 Topanga Canyon Blvd., Suite 300
 5   Woodland Hills, CA 91367
     Telephone: (818) 610-8800
 6   Facsimile: (818) 610-3030
 7
     ALAN REINACH (SBN 196899)
 8   ajrliberty@gmail.com
     JONATHON CHERNE (SBN 281548)
 9   attorneycherne@gmail.com
     2686 Townsgate Road
10
     Westlake Village, CA 91359
11   Telephone: (805) 413-7398
     Facsimile: (805) 497-7099
12

13   Attorneys for Plaintiff
     ELIZABETH BALES
14

15   SPINELLI, DONALD & NOTT
     A Professional Corporation
16   LYNN A. GARCIA, SBN: 131196
     601 University Avenue, Suite 225
17   Sacramento, California 95825
     Telephone: (916) 448-7888
18   Facsimile: (916) 448-6888
     lynng@sdnlaw.com
19

20   Attorneys for Defendant
     COUNTY OF EL DORADO
21

22

23
                                        CAPTION CONTINUED
24
                                            ON NEXT PAGE
25

26

27

28




                                               1
     STIPULATION AND [PROPOSED] ORDER CONTINUING THE FINAL PRETRIAL SCHEDULING CONFERENCE
             Case 2:18-cv-01714-JAM-DB Document 54 Filed 07/02/20 Page 2 of 3



 1                                      UNITED STATES DISTRICT COURT
 2                                     EASTERN DISTRICT OF CALIFORNIA
 3
     ELIZABETH BALES, an individual                    )   Case No.: 2:18-cv-01714-JAM-DB
 4                                                     )
                                                       )   STIPULATION AND ORDER CONTINUING
 5                  Plaintiff                          )   THE FINAL PRETRIAL CONFERENCE
             vs.                                       )
 6                                                     )
     COUNTY OF EL DORADO, et al.                       )
 7                                                     )
                                                       )
 8                  Defendant.                         )
                                                       )   Trial Date: December 7, 2020
 9                                                     )
                                                       )
10                                                     )
11           IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff ELIZABETH BALES and
12   Defendant COUNTY OF EL DORADO, as follows:
13           WHEREAS, on November 19, 2018, the Status (Pretrial Scheduling) Order was issued in this matter
14   by the Honorable John A. Mendez.
15           WHEREAS, on June 22, 2020, Defendant COUNTY OF EL DORADO, substituted in Lynn A.
16   Garcia as counsel of record in this matter.
17           WHEREAS, counsel for Defendant, COUNTY OF EL DORADO is unavailable on October 30,
18   2020.
19           Accordingly, the parties request to continue the Final Pretrial Scheduling Conference until November
20   13, 2020, or to another date and time after November 13, 2020 to be determined by the Court.
21   ///
22   ///
23   ///
24   ///
25   //
26   ///
27   ///
28   ///



                                               2
     STIPULATION AND [PROPOSED] ORDER CONTINUING THE FINAL PRETRIAL SCHEDULING CONFERENCE
            Case 2:18-cv-01714-JAM-DB Document 54 Filed 07/02/20 Page 3 of 3



 1          IT IS SO STIPULATED.
                                                     JML LAW, A Professional Law Corporation
 2   Dated: June 26, 2020
 3                                                   By: __s/ Catheryn G. Fund (as approved 06/26/20)
                                                            JOSEPH M. LOVRETOVICH
 4                                                          CATHRYN G. FUND
                                                            Attorneys for Plaintiff
 5

 6                                                   SPINELLI, DONALD & NOTT
     Dated: June 26, 2020
 7                                                   By:    s/ Lynn A. Garcia
 8
                                                            LYNN A. GARCIA
                                                            Attorneys for Defendant
 9                                                          COUNTY OF EL DORADO
10

11
                                                       ORDER
12
            PURSUANT TO THE STIPULATION AND GOOD CAUSE APPEARING, the date for the Final
13
     Pretrial Scheduling Conference currently scheduled for October 30, 2020 shall be vacated and continued to
14
     November 13, 2020 at 10:00 a.m. in Courtroom 6. The parties joint pretrial statement shall be filed no later
15
     than November 6, 2020.
16

17
     Dated: July 1, 2020                          /s/ John A. Mendez________
18
                                                  The Honorable Judge John A. Mendez
19

20

21

22

23

24

25

26

27

28




                                               3
     STIPULATION AND [PROPOSED] ORDER CONTINUING THE FINAL PRETRIAL SCHEDULING CONFERENCE
